[Cite as State ex rel. Coleman v. Schwartz, 135 Ohio St. 3d 423, 2013-Ohio-1702.]




THE STATE EX REL. COLEMAN, APPELLANT, v. SCHWARTZ ET AL.; INDUSTRIAL
                          COMMISSION OF OHIO, APPELLEE.
         [Cite as State ex rel. Coleman v. Schwartz, 135 Ohio St. 3d 423,
                                    2013-Ohio-1702.]
Workers’ Compensation—Maximum medical improvement—Doctor’s report as
        some evidence upon which Industrial Commission could rely—Limited
        examination did not render doctor’s report unreliable—Appellate court’s
        denial of writ of mandamus affirmed.
     (No. 2011-1572—Submitted March 12, 2013—Decided April 30, 2013.)
      APPEAL from the Court of Appeals for Franklin County, No. 10AP-714,
                                     2011-Ohio-3924.
                                  __________________
        Per Curiam.
        {¶ 1} Appellant, Benjamin Coleman, appeals the judgment of the Tenth
District Court of Appeals denying his request for a writ of mandamus to require
the Industrial Commission, appellee, to vacate its order terminating his
compensation for temporary total disability and to issue a new order that his
compensation be continued.
        {¶ 2} The court of appeals concluded that the commission did not abuse
its discretion when it terminated temporary total disability compensation based on
the report of Dr. V.P. Mannava, who opined that the allowed conditions in
Coleman’s workers’ compensation claim had reached maximum medical
improvement.
        {¶ 3} For the reasons that follow, we affirm.
        {¶ 4} Coleman was employed as a window washer when he was injured
in a motor-vehicle accident while driving a company truck on July 9, 1984. His
                             SUPREME COURT OF OHIO




workers’ compensation claim was originally allowed for cervical, thoracic, and
lumbar strain; herniated cervical disc; cervical degenerative disc disease; and
related conditions.
        {¶ 5} On January 30, 2009, following an appeal to the Hamilton County
Court of Common Pleas, his claim was amended to include the additional allowed
condition of degenerative disc disease of the lumbar spine. As a result, Coleman
filed a motion for temporary total disability compensation, to be effective
beginning October 12, 2006, based on the report of his treating physician, Dr.
Luis Pagani.
        {¶ 6} A district hearing officer concluded that Coleman was unable to
return to employment as a result of the newly allowed low-back condition and
granted temporary total disability compensation to be effective beginning March
10, 2007.
        {¶ 7} On December 31, 2009, Dr. Mannava performed an independent
medical examination on behalf of the Bureau of Workers’ Compensation. Dr.
Mannava stated in his report that he accepted Coleman’s allowed conditions and
the objective findings in Coleman’s medical records. Dr. Mannava reported that
during the examination, Coleman complained of pain when his ankle reflex was
checked and said that further examination of his body would cause him more
pain.
        {¶ 8} At that point, according to the report, Dr. Mannava stopped the
examination and advised Coleman that if further examination was going to result
in pain, there was no point in continuing the evaluation and causing him more
problems or symptoms. In his report, Dr. Mannava stated in bold print: “NOTE:
There is absolutely nothing I did that should have caused any pain or
discomfort, especially in the knee.” He reported that Coleman “did not show
any difficulties leaving our office [and] actually climbed up one-half flight of
stairs at a rapid pace without any difficulty.”




                                          2
                               January Term, 2013




       {¶ 9} Dr. Mannava concluded:


        [Based] on the available medical and limited evaluations today,
        there is no evidence of any specific change or indication for any
        new treatment plan. There is no objective evidence to support any
        further fundamental, functional or physiological changes within
        reasonable medical probability in his conditions despite ongoing
        current treatment including any pain management by Dr. Pagani,
        rehabilitation or other procedures.
               Despite today’s limited evaluation in my opinion [based]
        on the above discussions and evidence he has reached maximum
        medical improvement.


       {¶ 10} Based on Dr. Mannava’s report, the bureau filed a motion to
terminate Coleman’s disability payments. A district hearing officer determined
that Coleman had reached maximum medical improvement and terminated
temporary total disability compensation as of February 19, 2010. A staff hearing
officer affirmed.
       {¶ 11} Coleman’s complaint in mandamus alleged that the commission
acted contrary to law when it relied on the report of Dr. Mannava. According to
Coleman, Dr. Mannava did not examine his low back for purposes of evaluating
his lumbar degenerative disc disease and thus, the doctor’s opinion was based on
an incomplete medical evaluation and his report could not constitute some
evidence upon which the commission could base its decision to terminate
disability compensation.
       {¶ 12} The court of appeals concluded that Dr. Mannava’s report
constituted some evidence upon which the commission could rely. The court
noted that Dr. Mannava had examined Coleman (albeit the exam was limited);



                                         3
                            SUPREME COURT OF OHIO




had reviewed Coleman’s medical records; had observed his ability to walk, sit,
and move around the office; and had specified that there was no indication of any
new treatment plan. State ex rel. Coleman v. Schwartz, 10th Dist. No. 10AP-714,
2011-Ohio-3924, 2011 WL 3452123, ¶ 6-8. The court of appeals determined that
Coleman had not demonstrated that the commission had abused its discretion
when it terminated his temporary total disability compensation in reliance on Dr.
Mannava’s report. Accordingly, the court denied the writ. Id. at ¶ 8-9.
       {¶ 13} Coleman’s appeal as of right is now before the court.
       {¶ 14} We must determine whether Dr. Mannava’s limited examination
prevented him from rendering an opinion that was sufficiently reliable to
constitute some evidence to support the commission’s decision.
       {¶ 15} When the commission makes a determination regarding the extent
of disability, it must consider every allowed condition in the claim. State ex rel.
Richardson v. Quarto Mining Co., 73 Ohio St. 3d 358, 359, 652 N.E.2d 1027
(1995). If a physician does not provide a complete evaluation of all the medical
conditions, then that physician’s report does not constitute some evidence upon
which the commission may rely. Id. See State ex rel. Shaffer v. Indus. Comm.,
10th Dist. No. 03AP-486, 2004-Ohio-3838, 2004 WL 1615063, ¶ 2 (concluding
that the commission abused its discretion in denying an application for permanent
total disability compensation based solely upon the medical report of a physician
who had expressly declined to provide a complete evaluation and had
recommended that the claimant be evaluated by an appropriate specialist).
       {¶ 16} Here, the court of appeals correctly concluded that Coleman failed
to demonstrate that Dr. Mannava’s limited examination rendered his opinion
unreliable. First, Dr. Mannava’s report lists the allowed conditions, including the
newly allowed lumbar condition that Coleman described to him. Second, the
report lists the medical records that Dr. Mannava reviewed, including multiple
MRIs of Coleman’s lumbar spine, and the report indicates that he accepted the




                                        4
                                  January Term, 2013




objective findings in those records. He conceded that his examination had been
limited due to Coleman’s complaints of pain, but he nevertheless described his
observations of Coleman moving around the office—walking, sitting, and getting
on and off the exam table.
       {¶ 17} Finally, the report identifies facts that support Dr. Mannava’s
conclusion, including the lack of a new or changed treatment plan and the lack of
objective evidence of any “fundamental, functional or physiological changes
within reasonable medical probability in his conditions despite ongoing current
treatment including any pain management by Dr. Pagani, rehabilitation or other
procedures.”
       {¶ 18} Consequently, we hold that Dr. Mannava’s report was sufficiently
reliable to constitute some evidence to support the commission’s decision. Once
the injured employee’s allowed condition has reached maximum medical
improvement, compensation for temporary total disability must be terminated.
R.C. 4123.56(A). Thus, the commission did not abuse its discretion.
       {¶ 19} We affirm the judgment of the court of appeals.
                                                                Judgment affirmed.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY, and
O’NEILL, JJ., concur.
       FRENCH, J., not participating.
                              __________________
       Clements, Mahin & Cohen, L.P.A., Co., Edward Cohen, and Paul A.
Lewandowski, for appellant.
       Michael DeWine, Attorney General, and Stephen D. Plymale, Assistant
Attorney General, for appellee.
                             ______________________




                                          5